Citation Nr: 0513948	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1972 until 
December 1974, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), assigning the veteran a 30 percent 
disability rating for PTSD.  This rating was increased to 50 
percent disabling by a June 2003 rating decision, made 
effective the date the veteran filed an application for an 
increased evaluation of his PTSD in 2001.

It is noted that the veteran's private heart specialist has 
indicated that PTSD-related stress is exacerbating the 
veteran's heart disability.  However, this issue is not 
before the Board at this time, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's claim has been accomplished.

2.  The veteran's PTSD causes total social and occupational 
impairment, manifested by, among other symptoms, nightmares 
and flashbacks, severe and complete social isolation, daily 
episodes of panic, and an explosive temper.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.16, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994)

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

A veteran with service-connected PTSD will be assigned a 100 
percent disability rating when he or she suffers total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  38 C.F.R. § 4.130.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  

In this case, the veteran has been undergoing group 
counseling for PTSD twice a month for a number of years.  A 
VA psychiatrist and a VA psychologist, both of whom have 
observed the PTSD group sessions and evaluated the veteran 
over this time, have each consistently assigned the veteran a 
Global Assessment and Functioning (GAF) score of 35.  The 
most recent assignment was in December 2004.  A GAF score of 
35 is assigned when a person has some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure or irrelevant), or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friend, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home and is failing in school).  DSM-
IV.

Some of the symptomatology noted by the VA psychiatrist and 
VA psychologist included ongoing nightmares and flashbacks, 
severe and complete social isolation, daily episodes of 
panic, and an explosive temper.  Both the VA psychiatrist and 
the VA psychologist indicated along with their GAF 
assessments that the veteran should be regarded as totally 
and permanently unemployable.
 
In May 2003, the veteran underwent a VA examination.  The 
examiner assigned the veteran a GAF score of 50, which is 
given for serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV.  The 
examiner noted that the veteran's symptoms were serious in 
nature and caused severe impairment in his social and 
occupational functioning.  The examiner further added that 
the veteran did not have any friends and was unable to keep a 
job, observing that the veteran had not worked in more than a 
decade.
The veteran has also attended hearings before a decision 
review officer (DRO) in April 2003, and before the Board in 
January 2005.  At these hearings, the veteran and his wife 
testified that the veteran has trouble keeping dates straight 
and often "loses" several days at time; that the veteran 
has been unable to cope well enough to see his father, his 
grandchildren, or to attend family celebrations around 
holidays; that the veteran often hallucinates for long 
periods whenever he witnesses a reminder of his time in 
Vietnam, such as a helicopter passing overhead; that the 
veteran has trouble maintaining his hygiene, relying 
primarily on his wife to make him bathe, and change clothes; 
and that the veteran has periodic fits of uncontrollable 
rage.  The veteran and his wife also testified to a number of 
other symptoms of the veteran's PTSD; however, the Board 
finds no need to belabor the numerous manifestations of the 
veteran's PTSD when the truly debilitating effect of PTSD on 
the veteran's life has already been made abundantly clear to 
the Board. 

The undersigned also notes that through personal observation 
of the veteran at his hearing, his demeanor was consistent 
with the descriptions in his treatment records.  Although the 
veteran's symptomatology may not align precisely with the 
symptomatology suggested for a 100 percent mental disability 
rating, the Board notes that in giving their evaluations of 
the veteran the VA examiner, the VA psychologist, and the VA 
staff psychiatrist all recognized the extreme impairment the 
veteran's PTSD has caused on his life, both socially and 
occupationally.  See Mauerhan, 16 Vet. App. at 442.  The 
veteran is isolated by his illness from both his family and 
society.  He is unable to work and is rarely capable of even 
leaving his house, except to go to his PTSD group.  
Furthermore, medical professionals who have treated the 
veteran twice a month for a number of years have repeatedly 
assigned him a GAF score of 35, which is indicative of major 
impairment in several areas such as work, family, and mood.  
Although the VA examiner assigned the veteran a higher GAF 
score reflecting increased functionality, he too indicated 
that the veteran was unable to hold a job.  Keeping in mind 
that the principal factor in assigning schedular disability 
ratings is to compensate for the loss of industrial capacity 
and that all reasonable doubt should be resolved in the 
veteran's favor, the manifestations of the veteran's PTSD 
cause precisely the limitation that a total disability rating 
for mental illness is intended to compensate for.  As such, 
the Board finds that the evidence demonstrates that the 
veteran has total social and occupational impairment due to 
his PTSD, and is therefore entitled to a 100 percent 
disability rating for his service-connected PTSD.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


